DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 10-22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
In response to the applicant’s argument that “Seitter and Shanks et al. as a whole fail to teach and fail to suggest a marker that is associated with a cable”, the examiner respectfully agrees. However, McFarland teaches a plurality of markers embedded in the cable at discrete levels for at least depth measurements. Using a special cable comprising the embedded markers or adding the markers to a cable for additional detection and measurement would have been obvious and within the ability of one having ordinary skill in the art. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-5 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 4-5, claim 1 recites “a marker arranged in the cable”, but claim 4 recites “the marker comprises a metallic ring […] is arranged on the cable”. As these two claims appear to contradict one another, it is unclear whether the marker is arranged “in” or “on” the cable. Further clarification is respectfully requested.
Regarding claim 19, claim 15 recites only “a maker associated with the cable”. However, claim 19 recites “markers which are attached on the cable”. It is unclear whether there is only one marker or there are multiple markers. Further clarification is respectfully requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 13, 15-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Seitter (U.S. Pat. No. 8,727,737) (hereafter Seitter) in view of Shanks et al. (U.S. Pat. No. 10,107,789) (hereafter Shanks) in further view of McFarland et al. (U.S. Pat. No. 10,273,798) (hereafter McFarland)
Regarding claim 1, Seitter teaches a submersible pump assembly for arrangement in a shaft or a receptacle, the submersible pump assembly comprising: a pump (i.e., pump assembly 102 is a multi-stage pump assembly having a plurality of impellers 166 arranged in multiple stages for increasing the pressure of the water pumped through the pump assembly 102) (see Column 5, lines 24-33; and Fig. 1-2); an electric motor driving the pump (i.e., motor 182) (see Fig. 1-2); 5a cable for a supply of electricity to the electric motor (i.e., power is supplied to the control module 120 via a power line 122, wherein power supplied by the power line 122 is used to drive the motor assembly 104) (see Column 3, lines 21-32; and Fig. 1-2), the cable being configured for being led out of the shaft or the receptacle, at an upper side of the shaft (i.e., the power line 122 extends from the surface 108 down the bore-hole 106, past the pump assembly 102 to the control module 120) (see Column 3, lines 21-32; and Fig. 1-2) and for connection to an electricity supply outside the shaft or the receptacle (i.e., power line 122 extends from a power source 124 at the surface 108) (see Column 3, lines 21-32; and Fig. 1-2); an electronics unit (i.e., control module 120) (see Fig. 1-2) configured to transmit a signal into the cable (i.e., sensor module 130 is communicatively coupled to control module 120 by a sensor cable 132, wherein signals related to the sensed water parameters maybe transmitted from the sensor module 130 to the control module 120 by the sensor cable 132) (see Column 3, lines 62-67); and a pump casing (i.e., pump housing 160) (see Fig. 1-2) receiving the pump and the electric motor to define a pump assembly (i.e., pump housing 160 encapsulates pump assembly 102 and motor housing 180) (see Fig. 1-2), wherein the electronics unit is arranged within the pump casing (i.e., control module 120 is arranged inside the pump housing 160) (see Fig. 1-2) or on an outer side of the pump casing, the pump assembly being configured to be completely surrounded by fluid (i.e., the motor assembly and the control module are positioned within the bore-hole 106 below the pump assembly 102, wherein the assembly is submersible) (see Column 2, lines 56-67); but does not explicitly teach a marker arranged in the cable and that the electronics unit configured to transmit a signal into the cable and to detect a reflection signal at 
Regarding the fluid level determination, Shanks teaches an electronics unit (i.e., electronics module 26) (see Fig. 1) configured to transmit a signal into the cable (i.e., high frequency pulse is injected into the sensor wire 24 from lower electronics module 26) (see Column 7, lines 9-58) and to detect a reflection signal at a surface of a fluid located in the shaft (i.e., the responses received will include reflections from fluid interfaces and are detected in a data acquisition unit 54 in electronics module 26) (see Column 7, lines 9-58) or the receptacle, and from the 10reflection signal to determine a fluid level in the shaft or receptacle by way of time domain reflectometry (i.e., a series of reading which exist in a long time interval which share the same probability tree perform pattern matching on consecutive readings can be used for direct comparison or correlation techniques to determine if there are any fluid changes which as levels moving) (see Column 8, line 3, to Column 11, line 23), wherein the fluid 15comprising the fluid level determined by the reflection signal (i.e., the time correlation between samples on different trees or interpretation possibilities the probability of any particular interpretation being correct can be updated to obtain a real time moving analysis in both short and long term movement of the fluids present) (see Column 8, line 3, to Column 11, line 23). In view of the teaching of Shanks, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented a time domain reflectometry measurement system to the submersible pump in order to accurate detect and measure levels of moving and variable fluid mixtures inside a well bore. 
Regarding the marker, Seitter as modified by Shanks and McFarland as disclosed above does not directly or explicitly teach the marker. However, McFarland teaches a marker arranged in the cable (i.e., cable 100 includes one or more markers 172 disposed therein at a section of its length, wherein the marker is composed on magnetizable or magnetized material, such as 
Regarding claim 3, Seitter teaches that the cable comprises at least one current conductor (i.e., sensor cable 132 extending between sensor module 130 and control module 120) (see Column 3, lines 62-67; and Fig. 2) and at least one separate conductor for the transmitted signals and reflection signals and the at least one separate conductor also forms a motor data communication line with an external motor control, the 5pump, the casing and the electronics units being arranged in the shaft or receptacle power line 122 extends down through the bore-hole 106 to the control module 120. The power supplied by the power line 122 is used to drive the motor assembly 104) (see Column 3, lines 21-32; and Fig. 2); but does not explicitly teach the time domain reflectometry.
Regarding the time domain reflectometry, Shanks teaches at least one conductor for the transmitted signals (i.e., high frequency pulse is injected into the sensor wire 24 from lower electronics module 26) (see Column 7, lines 9-58) and reflection signals (i.e., the responses received will include reflections from fluid interfaces and are detected in a data acquisition unit 54 in electronics module 26) (see Column 7, lines 9-58) for the time domain reflectometry (i.e., a series of reading which exist in a long time interval which share the same probability tree perform pattern matching on consecutive readings can be used for direct comparison or correlation techniques to determine if there are any fluid changes which as levels moving) (see Column 8, line 3, to Column 11, line 23). In view of the teaching of Shanks, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented a time domain reflectometry measurement system to the submersible pump in order to accurate detect and measure levels of moving and variable fluid mixtures inside a well bore. 
Regarding claim 6, Seitter teaches that the signal is transmitted from a side of the pump into the cable (i.e., the power line 122 extends from surface 108 down the bore-hole 106, past the pump assembly 102 to the control module 120) (see Column 3, lines 21-32; and Fig. 2), the electronics unit being configured to transmit the signal during a non-operating state of the pump or during operation of the pump (i.e., signals related to the sensed water parameters may be transmitted from the sensor module 130 to the control module 120 by the sensor cable 120, wherein the sensor module 130 monitors a pressure of the output from the pump assembly 102 and communicates the pressure reading to the control module 120, which operates the motor of the motor assembly 104 to maintain the constant pressure output condition at the sensor module 130) (see Column 3, line 62, to Column 4, line 13); but does not explicitly teach that the signal which is transmitted by the electronics unit into the cable is a coded pulse sequence.
Regarding the coded pulse sequence, Seitter as modified by Shanks and McFarland as disclosed above does not directly or explicitly teach the coded pulse sequence. However, Shanks teaches that the signal which is transmitted by the electronics unit into the cable is a coded pulse sequence (i.e., the electronics module 22 will typically generate a single pulse or pulse stream or pulse sequence, wherein the pulses may be coded, by using PN sequencing, to remove spurious signals created by reflections from the other surfaces in the well bore 12) (see Column 11, line 55, to Column 12, line 6). In view of the teaching of Shanks, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have coded the pulse signals in order to improve the measurement signals by removing noise from surface electrical equipment.
 Regarding claim 13, Seitter teaches that the electronics unit comprises a communication unit (i.e., bore-hole communication module 196) (see Fig. 1), via which communication signals are fed into the cable and are received out of the cable (i.e., the bore-hole communication module 196 is configured to be communicatively coupled to the communication module 140. Data may be transmitted between the bore-hole communication 
Regarding claim 15, Seitter teaches a method for operating a submersible pump assembly the method comprising the steps of: arranging a submersible pump (i.e., pump system 100) (see Fig. 1) assembly in a shaft (i.e., bore-hole 106) (see Fig. 1) or a receptacle such that the pump assembly is completely surrounded by fluid in the shaft or the receptacle (i.e., the motor assembly and the control module are positioned within the bore-hole 106 below the pump assembly 102, wherein the assembly is submersible) (see Column 2, lines 56-67), the fluid comprising 5a fluid level (i.e., the level of fluid within the bore-hole 106) (see Fig. 1), the submersible pump assembly comprising a pump (i.e., pump assembly 102 is a multi-stage pump assembly having a plurality of impellers 166 arranged in multiple stages for increasing the pressure of the water pumped through the pump assembly 102) (see Column 5, lines 24-33; and Fig. 1-2), an electric motor driving the pump (i.e., motor 182) (see Fig. 1-2), a cable for a supply of electricity to the electric motor (i.e., power is supplied to the control module 120 via a power line 122, wherein power supplied by the power line 122 is used to drive the motor assembly 104) (see Column 3, lines 21-32; and Fig. 1-2), the cable being configured for being led out of the shaft or the receptacle, at the upper side (i.e., the power line 122 extends from the surface 108 down the bore-hole 106, past the pump assembly 102 to the control module 120) (see Column 3, lines 21-32; and Fig. 1-2) and for connection to an electricity supply outside the shaft (i.e., power line 122 extends from a power source 124 at the surface 108) (see Column 3, lines 21-32; and Fig. 1-2) or the receptacle and an electronics unit (i.e., control module 120) (see Fig. 1-2) configured to transmit a signal into the cable (i.e., sensor module 130 is communicatively coupled to control module 120 by a sensor cable 132, wherein signals related to the sensed water parameters maybe transmitted from the sensor module 130 to the control 
Regarding measuring the fluid level, Shanks teaches an electronics unit (i.e., electronics module 26) (see Fig. 1) configured transmit a signal into the cable (i.e., high frequency pulse is injected into the sensor wire 24 from lower electronics module 26) (see Column 7, lines 9-58) and to detect a reflection signal at a surface of the fluid located in the shaft (i.e., the responses received will include reflections from fluid interfaces and are detected in a data acquisition unit 54 in electronics module 26) (see Column 7, lines 9-58) 10or the receptacle, and from the reflection signal to determine the fluid level in the shaft or receptacle by way of time domain reflectometry, wherein the reflection signal is provided as input to the electronics unit via 15the cable (i.e., local down hole electronics can be used to measure the response of the sensor cable to the input from both ends of the sensor cable) (see Column 7, lines 9-58), and measuring the fluid level in the shaft or the receptacle, wherein the step of the measuring of the fluid level is carried out by way of time domain reflectometry (i.e., a series of reading which exist in a long time interval which share the same probability tree perform pattern matching on consecutive readings can be used for direct comparison or correlation techniques to determine 
Regarding the marker, Seitter as modified by Shanks as disclosed above does not directly or explicitly teach the marker. However, McFarland teaches a marker associated with the cable (i.e., cable 100 includes one or more markers 172 disposed therein at a section of its length, wherein the marker is composed on magnetizable or magnetized material, such as ferrous metal) (see Column 6, line 42, to Column 7, line 44; and Fig. 4A-B and 5). In view of the teaching of McFarland, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a marker to the cable in order to detect the passage of the fluid along the cable in the borehole. 
Regarding claim 16, Seitter teaches transmitting a signal into the electricity cable connecting the pump assembly to an electricity supply; but does not explicitly teach a signal with an amplitude of 5 V, into the electricity cable connecting the pump assembly to an electricity supply, and a detecting of a change of the transmitted signal at a liquid-air boundary of the fluid in the receptacle, the marker being arranged in the cable.  
Regarding transmitting a signal, Seitter as modified by Shanks and McFarland as disclosed above does not directly or explicitly teach the details of the signal transmission. However, Shanks teaches transmitting of a signal with an amplitude (i.e., high frequency pulse is injected into the sensor wire 24 from lower electronics module 26) (see Column 7, lines 9-58), and a detecting of a change of the transmitted signal at a liquid-air boundary of the fluid in the receptacle (i.e., the responses received will include reflections from fluid interfaces and are detected in a data acquisition unit 54 in electronics module 26) (see Column 7, lines 9-58). In view of the teaching of Shanks, it would have been obvious to one having ordinary skill in the art 
Regarding the signal amplitude, it would have been obvious to one having ordinary skill in the art at the time of the invention to have explicitly selected to transmit a signal with an amplitude of 5V, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05 (II-B). Please note that applicant has not explicitly disclose that specifically using the signal amplitude value of 5V would solve any stated problems (see paragraph sections [0031] and [0052] of the publication).
Regarding the marker, Seitter as modified by Shanks and McFarland as disclosed above does not directly or explicitly teach the marker. However, McFarland teaches that the marker being arranged in the cable (i.e., cable 100 includes one or more markers 172 disposed therein at a section of its length, wherein the marker is composed on magnetizable or magnetized material, such as ferrous metal) (see Column 6, line 42, to Column 7, line 44; and Fig. 4A-B and 5). In view of the teaching of McFarland, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a marker to the cable in order to detect the passage of the fluid along the cable in the borehole. 
Regarding claim 17, Seitter teaches that the electronics unit being configured to transmit the signal during one of a non-operating state of the pump and an operating state of the pump (i.e., signals related to the sensed water parameters may be transmitted from the sensor module 130 to the control module 120 by the sensor cable 120, wherein the sensor module 130 monitors a pressure of the output from the pump assembly 102 and communicates the pressure reading to the control module 120, which operates the motor of the motor assembly 104 to maintain the constant pressure output condition at the sensor module 130) (see Column 3, line 62, to Column 4, line 13); but does not explicitly teach that the electronics unit sends the signal from a position in the casing onto the cable and measures a time which is required until a 
Regarding the time measurement, Seitter as modified by Shanks and McFarland as disclosed above does not directly or explicitly teach the time measurement. However, Shanks teaches that the electronics unit sends the signal from a position in the casing onto the cable (i.e., high frequency pulse is injected into the sensor wire 24 from lower electronics module 26) (see Column 7, lines 9-58) and measures a time which is required until a change of amplitude of the signal in the cable occurs and computes a length of the cable from the pump assembly up to the liquid-air boundary from the measured time (i.e., the time correlation between samples on different trees or interpretation possibilities the probability of any particular interpretation being correct can be updated to obtain a real time moving analysis in both short and long term movement of the fluids present) (see Column 8, line 3, to Column 11, line 23). In view of the teaching of Shanks, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented a time domain reflectometry measurement system to the submersible pump in order to accurate detect and measure levels of moving and variable fluid mixtures inside a well bore.
Regarding claim 18, Seitter teaches that the step of the measuring is carried out during a standstill of the pump, during first starting operation of the pump or during operation of the pump (i.e., sensor module 144 may include a pressure switch that monitors a pressure of the water, wherein the pressure switch may shit off the power source 124 when the maximum pressure is measured) (see Column 4, line 54, to Column 5, line 15).  
Regarding claim 22, Seitter teaches that the signal emanates from a position within the casing (i.e., bore-hole communication module 196 may transmit data to the communication module 140 along the power line 122) (see Column 6, lines 24-45), wherein the casing is located in the shaft or receptacle (i.e., pump housing 160 is in the borehole 106) (see Fig. 1).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Seitter (U.S. Pat. No. 8,727,737) (hereafter Seitter) in view of Shanks et al. (U.S. Pat. No. 10,107,789) (hereafter Shanks) and in further view of McFarland et al. (U.S. Pat. No. 10,273,798) (hereafter McFarland), Cox (U.S. Pat. No. 9,281,675) (hereafter Cox), and Ruf et al. (U.S. Pat. No. 9,329,070) (hereafter Ruf)
Regarding claim 2, Seitter teaches that the signal emanates from the electronics unit in a position within the casing (i.e., bore-hole communication module 196 may transmit data to the communication module 140, along the power line 122) (see Column 6, lines 24-45; and Fig. 2), the cable delivering electricity (i.e., the power line 122 delivers power to the control module 120, which controls the power supply to the motor 182) (see Column 7, lines 12-23) and the reflected 3signal to the electronics unit (i.e., the communication module 140 transmit data along the power line 122) (see Column 6, lines 24-45; and Fig. 2); but does not explicitly teach that the cable is a standard electricity cable comprised of copper, and a signal incoupling and a signal outcoupling is effected capacitively via a Y-capacitor.  
Regarding the copper cable, Seitter as modified by Shanks and McFarland as disclosed above does not directly or explicitly teach the copper cable. However, Cox teaches systems for cable deployment of downhole equipment, wherein the cable is a standard electricity cable comprised of copper (i.e., conventional power cables for downhole equipment use copper conductors) (see Column 5, lines 43-57). In view of the teaching of Cox, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used copper cable as power transmission cable from the electricity supply to the pump motor because copper is well-known for its good electrical conductivity, so as to insures that the electrical submersible pump connected to the cable can be supplied with adequate electrical power. 
Regarding the Y-capacitor, Seitter as modified by Shanks and McFarland as disclosed above does not directly or explicitly teach the Y-capacitor. However, Ruf teaches a fill level .
Claims 4-5 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seitter (U.S. Pat. No. 8,727,737) (hereafter Seitter) in view of Shanks et al. (U.S. Pat. No. 10,107,789) (hereafter Shanks) and in further view of McFarland et al. (U.S. Pat. No. 10,273,798) (hereafter McFarland) and Dyck et al. (U.S. Pat. No. 6,237,410) (hereafter Dyck)
Regarding claims 4 and 5, Seitter as modified by Shanks and McFarland as disclosed above does not directly or explicitly teach that the marker comprises a metallic ring, which can be detected by way of time domain reflectometry, is arranged on the cable (claim 4), and at least one further marker arranged on the cable at a predefined distance to the at least one marker (claim 5).  
Regarding the marker, Dyck teaches that the marker comprises a metallic ring, which can be detected by way of time domain reflectometry, is arranged on the cable (i.e., the production tubing 106 is a series of pipe sections joined together with a cylindrical collar 125 at each joint where the collars protrude into the annulus 110 between the production tubing string and the well casing 104) (see Column 8, lines 11-37; and Fig. 1) (claim 4), and at least one further marker arranged on the cable at a predefined distance to the at least one marker (i.e., cylindrical collar 125 at each joint where the collars protrude into the annulus 110 between the production tubing string and the well casing 104) (see Column 8, lines 11-30; and Fig. 1) (claim 
Regarding claim 19, Seitter as modified by Shanks and McFarland as disclosed above does not directly or explicitly teach that a calibration 8is effected on the basis of markers which are attached on the cable and of a known position of the markers along the cable, and the calibration is repeated automatically in temporal intervals, wherein determined values are stored in the electronic unit and are used with subsequent 5evaluations of fluid levels.  
Regarding the calibration, Dyck teaches that a calibration 8is effected on the basis of markers (i.e., the production tubing 106 is a series of pipe sections joined together with a cylindrical collar 125 at each joint where the collars protrude into the annulus 110 between the production tubing string and the well casing 104) (see Column 8, lines 11-37; and Fig. 1) which are attached on the cable and of a known position of the markers along the cable (i.e., cylindrical collar 125 at each joint where the collars protrude into the annulus 110 between the production tubing string and the well casing 104) (see Column 8, lines 11-30; and Fig. 1), and the calibration is repeated automatically in temporal intervals (i.e., by receiving a wide band signal from the microphone and performing an amplitude demodulation, the coefficients of the sinusoidal term representing the collar reflection frequency in the demodulated signal provides a significantly better signal than the signal obtained by filtering the sinusoidal term representing the fundamental frequency caused by an acoustic wave front reflecting from the collars from the acoustic signal) (see Column 9, line 27, to Column 10, line 37), wherein determined values are stored in the electronic unit and are used with subsequent 5evaluations of fluid levels (i.e., data memory 403 contains an array representing the digital reflection single where each memory address contains a value indicative of the signal reflection signal value at a particular time from the beginning of the digital reflection signal) (see Column 9, line 27, to Column 10, line 37). In 
 Regarding claim 20, Seitter as modified by Shanks, McFarland and Dyck as disclosed above does not directly or explicitly teach that the determined values, which are determined with successive calibration procedures, are compared, and a penetration of fluid into the cable or into a connection element of a connection interface of the cable is determined by way of the comparison.  
Regarding the fluid penetration determination, the determined values, which are determined with successive calibration procedures, are compared (i.e., the location of the fluid level reflection in the stored digital signal is determined in accordance with a rapid rise in the magnitude of the stored digital signal compared to the average of the magnitude of a previous segment of the stored digital signal) (see Column 10, line 1, to Column 14, line 41), and a penetration of fluid into the cable or into a connection element of a connection interface of the cable is determined by way of the comparison (i.e., the fluid depth is calculated by subtracting the location of the start of the reflection data from the location of the reflection from the fluid surface to get the number of data points representing the fluid depth) (see Column 10, line 1, to Column 14, line 41). In view of the teaching of Dyck, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have compared the multiple reflection signal data in order to determine the fluid level in the borehole, so as to prevent the pump from malfunctioning should the fluid level gets too high or too low. 
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Seitter (U.S. Pat. No. 8,727,737) (hereafter Seitter) in view of Shanks et al. (U.S. Pat. No. 10,107,789) (hereafter Shanks) and in further view of McFarland et al. (U.S. Pat. No. 10,273,798) (hereafter McFarland) and Rooks (U.S. Pat. No. 8,316,949) (hereafter Rooks)
4Regarding claim 7, Seitter as modified by Shanks and McFarland as disclosed above does not directly or explicitly teach a connection element wherein the cable comprises a first cable section, which is connected to the pump assembly, and a second cable section, which is to be connected to the electricity supply, wherein the first cable section and the second cable section are connected to one 5another at a connection interface by way of the connection element, wherein the cable receives the signal, the signal originating in a position in the casing.  
Regarding the connection element and the cable sections, Rooks teaches an electric submersible pump comprising a connection element (i.e., mounting member 21) (see Fig. 2) wherein the cable comprises a first cable section, which is connected to the pump assembly (i.e., power cable or conductors 40 within electrical conduit 23 extending from motor 16 to receptacle 41. Electrical conduit 23 acts as an impermeable power conduit extending from motor 16 to mounting member 21, thereby providing the electrical continuity for motor 16 during operation) (see Column 3, line 29, to Column 4, line 31; and Fig. 2), and a second cable section, which is to be connected to the electricity supply (i.e., main power cable 43 extending from the surface has an end connector that connected or plugged-in to terminal block 41 on the top surface of the mounting member 21) (see Column 3, line 29, to Column 4, line 31; and Fig. 2), wherein the first cable section and the second cable section are connected to one another at a connection interface by way of the connection element (i.e., terminal block 41) (see Fig. 1); wherein the cable receives the signal, the signal originating in a position in the casing (i.e., motor 16 receives power from electric cable 43 through the conductors 40 contained with power conduit 23 and thereby drives pump 29) (see Column 4, lines 36-45; and Fig. 2). It is obvious that using two separate conductor portions (i.e., upper main cable 43 and lower power cable 40) is advantageous because they pump assembly can be disassembled and disconnected from the surface power supply in order to make it easier to transport the modular components and to protect these components from severe damage or shock. In view of the teaching of Rooks, it 
Regarding claim 10, Seitter as modified by Shanks and McFarland as disclosed above does not directly or explicitly teach that the electronics unit forms part of the second cable section and is integrated in a first meter of an end of the second cable section, which second cable section is at a connection interface side, or in the connection element.  
Regarding the cable sections, Rooks teaches that the electronics unit forms part of the second cable section (i.e., electrical conduit 23 is part of the sub-assembly 27, which comprises sensor 15, motor 16, seal section 17, mounting member 21, and electrical conduit 23) (see Column 3, line 49, to Column 4, line 31; and Fig. 2) and is integrated (Note: Fig. 1 shows that the electronics unit 9 is connected to an end of the second cable section 5’ that is spaced apart from the connection element 13) in an end of the second cable section, which second cable section is in the connection element (i.e., electrical conduit 23 has an upper send that extends through a sealed passage 39 in mounting member 21) (see Fig. 2). It is obvious that using two separate conductor portions (i.e., upper main cable 43 and lower power cable 40) is advantageous because they pump assembly can be disassembled and disconnected from the surface power supply in order to make it easier to transport the modular components and to protect these components from severe damage or shock. In view of the teaching of Rooks, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have separated the cable into two sections in order to make it easier to disassemble the downhole components, so as to reduce damage and shock to the separate components during transport. 
Regarding the distance between the electronics unit and the end of the second cable section, although Seitter as modified by Shanks, McFarland, and Rooks as disclosed above .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seitter (U.S. Pat. No. 8,727,737) (hereafter Seitter) in view of Shanks et al. (U.S. Pat. No. 10,107,789) (hereafter Shanks) and in further view of McFarland et al. (U.S. Pat. No. 10,273,798) (hereafter McFarland) and Rooks (U.S. Pat. No. 8,316,949) (hereafter Rooks)
Regarding claim 8, Seitter as modified by Shanks, McFarland, and Rooks as disclosed above does not directly or explicitly teach that the pump assembly comprises detecting means for detecting a dry running of the pump or detecting a penetration of fluid into the connection element or detecting a dry running of the pump and detecting a penetration of fluid into the connection element, said detecting means being formed 5in the electronics unit and using data determined by way of time domain reflectometry.  
Regarding dry running detection, McFarland teaches that the pump assembly comprises detecting means for detecting a dry running of the pump (i.e., processor 124 is used to analyze . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Seitter (U.S. Pat. No. 8,727,737) (hereafter Seitter) in view of Shanks et al. (U.S. Pat. No. 10,107,789) (hereafter Shanks) and in further view of McFarland et al. (U.S. Pat. No. 10,273,798) (hereafter McFarland), Rooks (U.S. Pat. No. 8,316,949) (hereafter Rooks), and Dayal et al. (U.S. Pat. No. 9,074,922) (hereafter Dayal)
Regarding claim 11, Seitter as modified by Shanks, McFarland, and Rooks as disclosed above does not directly or explicitly teach that the electronics unit further comprises dielectric change determining means for determining a 5dielectric change at the connection interface of the first and second cable section or dielectric change compensating means for compensating the dielectric change at the connection interface 5of the first and second cable section.  
Regarding determining a dielectric change, Dayal teaches that the electronics unit further comprises dielectric change determining means for determining a dielectric change at the connection interface of the first and second cable section (i.e., other impedance mismatches could also be deliberately at specific locations to establish an alternate reference location for the .  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Seitter (U.S. Pat. No. 8,727,737) (hereafter Seitter) in view of Shanks et al. (U.S. Pat. No. 10,107,789) (hereafter Shanks) and in further view of McFarland et al. (U.S. Pat. No. 10,273,798) (hereafter McFarland) and Nybo et al. (U.S. Pat. No. 9,595,999) (hereafter Nybo)
Regarding claim 12, Seitter as modified by Shanks and McFarland as disclosed above does not directly or explicitly teach a cable end filter at an end of the cable which is to be connected to the electricity source; and  5a frequency converter or a motor control or a frequency converter and a motor control provided between the cable end filter and the electricity source.  
Regarding the cable end filter, Nybo teaches a cable end filter (i.e., filter 16) (see Fig. 1) at an end of the cable which is to be connected to the electricity source (i.e., part of the supply .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shanks et al. (U.S. Pat. No. 10,107,789) (hereafter Shanks) in view of Seitter (U.S. Pat. No. 8,727,737) (hereafter Seitter) and in further view of McFarland et al. (U.S. Pat. No. 10,273,798) (hereafter McFarland)
Regarding claim 14, Shanks teaches a cable for connection to a connection interface and, the cable comprising: a cable structure (i.e., connecting cable 18) (see Fig. 1) comprising a first cable structure end portion and a second cable 5structure end portion, the first cable structure end portion being configured to be in a shaft (i.e., connecting cable 18 meets an upper electronics module 22 from which descends a sensor wire 24 at a lower electronics module 26) (see Fig. 1), the second 6cable structure end portion being configured to be located at a position outside of the shaft (i.e., connecting cable 18 runs through the wellhead 20 to access well bore 12) (see Fig. 1); and an electronics unit (i.e., lower electronics module 26) (see Fig. 1) integrated into the cable structure or incorporated on the cable structure (see Fig. 1), the electronics unit being configured to receive power via the cable structure (i.e., since the lower electronics module 26 is connected to the upper surface processor via connecting cable 18, module 26 would receive power from the connecting cable 18) (see Fig. 1) and to 10transmit a signal from the side of the cable structure in a direction of the second cable structure end 
Regarding the submersible pump, Seitter teaches a cable for connection to a connection interface of a submersible pump (i.e., the motor assembly and the control module are positioned within the bore-hole 106 below the pump assembly 102, wherein the assembly is submersible) (see Column 2, lines 56-67) assembly with a pump (i.e., pump assembly 102 is a multi-stage pump assembly having a plurality of impellers 166 arranged in multiple stages for increasing the pressure of the water pumped through the pump assembly 102) (see Column 5, lines 24-33; and Fig. 1-2) and with an electric motor driving the pump (i.e., motor 182) (see Fig. 1-2) and that the electronics unit being configured to receive power via the cable structure (i.e., power is supplied to the control module 120 via a power line 122, wherein power supplied by the power line 122 is used to drive the motor assembly 104) (see Column 3, lines 21-32; and Fig. 1-2), wherein the first cable structure end portion being located on a pump side of the cable structure 
Regarding the marker, Shanks as modified by Seitter as disclosed above does not directly or explicitly teach the marker. However, McFarland teaches a marker provided in the cable (i.e., cable 100 includes one or more markers 172 disposed therein at a section of its length, wherein the marker is composed on magnetizable or magnetized material, such as ferrous metal) (see Column 6, line 42, to Column 7, line 44; and Fig. 4A-B and 5). In view of the teaching of McFarland, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a marker to the cable in order to detect the passage of the fluid along the cable in the borehole. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Seitter (U.S. Pat. No. 8,727,737) (hereafter Seitter) in view of Shanks et al. (U.S. Pat. No. 10,107,789) (hereafter Shanks) and in further view of Smithson (U.S. Pat. No. 8,560,268) (hereafter Smithson) 
Regarding claim 21, Seitter as modified by Shanks and Smithson as disclosed above does not directly or explicitly teach detecting a dry running of the pump when the determined fluid level reaches or falls short of a predefined value, the pump, the casing and the electronics units being arranged in the shaft or receptacle.  
Regarding dry running detection, Smithson teaches that the pump assembly comprises detecting a dry running of the pump (i.e., processor 124 is used to analyze the received signals to determine the fluid level, whether the pump level is above the fluid level. Furthermore, the processor 124 may be used to operate a pump controller 126 to change an operation state of the pup 110 based on the measured fluid level) (see Column 4, line 61, to Column 5, line 19) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/Tran M. Tran/Examiner, Art Unit 2855